Citation Nr: 1105177	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-26 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to January 
1946.  The Appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision, issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, and mailed to the Appellant in April 2008.  
The claims file was subsequently transferred to the RO in 
Huntington, West Virginia for further handling.

Following a timely appeal, the Appellant and her son testified at 
a Travel Board hearing held at the Huntington RO.  At that time, 
the evidentiary record was held open for an additional 30 days to 
permit the Appellant an opportunity to provide additional 
evidence in support of her claim.  Such evidence was received by 
the Board in November 2010; however, the evidence which was 
received is duplicative of documents which were already 
incorporated into the claims file.  The Board is prepared to 
proceed with appellate consideration of the Appellant's claim.


FINDINGS OF FACT

1.  The Appellant is the Veteran's surviving spouse.

2.  The Veteran died on September [redacted], 2007, and the cause of his 
death was cardiac arrest, due to respiratory arrest, which was in 
turn caused by congestive heart failure.

3.  At the time of the Veteran's death, he was service-connected 
for:  posttraumatic stress disorder (PTSD); residuals of a 
shrapnel wound to muscle group XIX, moderate, including a wound 
of the crest of the ileum; tinnitus; scar on the left knee, no 
foreign bodies found, asymptomatic; scar on the left side of the 
face; fractured left little finger; and bilateral hearing loss.

4.  The cause of the Veteran's death has not been shown to be 
etiologically related to the Veteran's service or to his service-
connected disabilities, nor may it be presumed to have been.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death has not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this presumption.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

Also, as this appeal concerns a claim for service connection for 
the cause of the Veteran's death, the Board has also considered 
the holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In this decision, the Court determined that notification 
in such cases must include:  (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a dependency and indemnity 
compensation (DIC) claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Id.
In the present case, the Appellant was provided a November 2007 
letter which purports to notify her of the information and 
evidence needed to substantiate and complete her claim.  This 
letter, however, fails to identify the disabilities for which the 
Veteran was service-connected at the time of his death.  As such, 
the Appellant has received inadequate notice, and the Board must 
proceed with an analysis of whether she was prejudiced by this 
error.  See Sanders v. Nicholson, 487 F.3d at 889.

In this case, the Appellant has expressly asserted that the 
Veteran's causes of death are related to his service-connected 
PTSD and in-service shrapnel wounds to the crest of the ileum.  
Given these assertions, the Appellant demonstrates actual 
knowledge of the Veteran's service-connected disabilities.  
Accordingly, the Board does not find any prejudice arising from 
the deficient November 2007 letter.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.   Additionally, a 
VA physician's review of the claims file and an opinion as to the 
cause of the Veteran's death were also obtained in June 2009. 

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

II.  Analysis

The Veteran died on September [redacted], 2007.  A death certificate from 
that date identifies that the immediate causes of his death were 
cardiac arrest, which was due to respiratory arrest, which was in 
turn due to congestive heart failure.  At the time of his death, 
service connection was in effect for the following disabilities:  
PTSD; residuals of a shrapnel wound to muscle group XIX, 
moderate, including a wound of the crest of the ileum; tinnitus; 
scar on the left knee, no foreign bodies found, asymptomatic; 
scar on the left side of the face; fractured left little finger; 
and bilateral hearing loss.

The Appellant, who is the Veteran's surviving spouse, seeks 
entitlement to service connection for the cause of the Veteran's 
death.  In advancing her claim, she does not dispute the causes 
of death identified in the Veteran's death certificate.  She 
asserts, however, that the Veteran's cardiac disease was brought 
about by hypertension that was caused or aggravated by his 
service-connected PTSD and shrapnel wounds to the crest of the 
ileum.

Specifically, the Appellant asserts in a statement originally 
provided in August 2004 in support of a prior claim filed by the 
Veteran, that outbursts of anger that were a symptom of the 
Veteran's PTSD placed undue stress upon the Veteran's heart by 
increasing his blood pressure.  The Appellant further observes 
that where a person has an existing condition of clogged 
arteries, sudden anger may cause fatty deposits to dislodge and 
eventually block blood flow, thereby triggering a heart attack.  
The Appellant also theorizes that stress, such as that commonly 
seen in combat veterans, causes an increase in epinephrine, which 
ultimately elevates the blood pressure and heart rate, thereby 
causing a heart condition.   In support of her various theories, 
the Appellant cites to a purported passage from the 14th edition 
of a medical treatise entitled The Merck Manual.  These 
contentions are generally reiterated by the Appellant in a 
November 2008 statement and at her November 2010 Travel Board 
hearing.  At her hearing, the Appellant also testified that the 
Veteran suffered from difficulties of his bowels, which caused an 
increase in his blood pressure, and in turn caused his cardiac 
condition.  The Board also observes that the Appellant testified 
that she has occupational experience as a registered nurse.  A 
May 2001 private treatment record from King's Daughters Medical 
Center also identifies that the Appellant worked as a psychiatric 
nurse.

Service treatment records in the claims file document that the 
Veteran sustained shrapnel wounds to his chest and iliac in April 
1945.  A January 1946 separation examination report documents 
shrapnel wounds of the chest and left thigh.  Clinical 
examinations of the cardiovascular system, abdominal wall and 
viscera, and the anus and rectum, however, revealed normal 
findings.  Similarly, the service treatment records do not 
indicate any findings or complaints of hypertension or any 
cardiac conditions or irregularities.

Post-service treatment records reveal that the Veteran attended 
VA examinations in November 1948 and November 1950.  
Cardiovascular examinations performed on both occasions were 
normal.

Post-service private and VA treatment records which pertain to 
treatment through the Veteran's death in 2007 document a  
myocardial infarction in February 1996, followed by a history of 
coronary artery disease and angina.  Private hospital records 
from that date indicate that the Veteran was characterized by 
multiple risk factors for coronary artery disease, which 
included:  age, gender, history of smoking, and high cholesterol.  
Regarding his history of smoking, the Veteran reported that he 
smoked a pack of cigarettes per day for approximately 50 years 
before quitting in 1995.  Subsequent treatment records show 
chronic complaints of chest pain and shortness of breath and that 
the Veteran underwent angioplasties with stent placement in 
February 1997 and March 1998.  Nonetheless, these records do not 
reflect any opinions relating the Veteran's heart disorder to his 
active duty service or to any of his service-connected 
disabilities.

The post-service VA and private treatment records also show that 
the Veteran was  diagnosed with hypertension as early as March 
1995.  Subsequent treatment records document ongoing 
hypertension.  Nonetheless, these records also do not express any 
opinions regarding an etiological relationship between the 
Veteran's hypertension and his active duty service or service-
connected disabilities.  Similarly, the records do not indicate a 
relationship between the Veteran's hypertension and his cardiac 
condition.

Private hospital records pertinent to treatment in August 2007 
show that the Veteran was treated for respiratory failure 
associated with sick sinus syndrome.  At that time, he underwent 
multiple radiological studies of the chest which revealed 
pulmonary edema and a colonoscopy that revealed diverticulosis.  
During this hospitalization, the Veteran's sick sinus syndrome 
ultimately caused various serious conditions including 
respiratory failure, congestive heart failure, ileus, adult 
failure to thrive, weight loss, and depression.  In September 
2007, he was re-admitted for hospitalization for complaints of 
weakness associated with respiratory failure.  The Veteran passed 
away during that course of hospitalization.  Despite the various 
diagnoses reflected in the August and September 2007 hospital 
records, the records once again do not offer any opinions 
relating those disorders to the Veteran's service or to his 
service-connected disabilities.

In further support of her claim, the Appellant has provided 
etiology opinions offered by the Veteran's primary physician, Dr. 
J.A.B.  In a brief September 2007 letter, Dr. J.A.B. opines that 
the Veteran's "hospitalization and death were significantly 
exacerbated by his recurrent bowel ileus, which exacerbated his 
coronary disease."  In support of this conclusion, he observes 
that the Veteran sustained an injury during service which 
required bowel resection and more than likely exacerbated his 
ileus.  He does not provide further explanation for his 
conclusion, nor does he cite any specific medical findings that 
support his conclusion.  Later, in an August 2008 letter, Dr. 
J.A.B. provides an additional opinion that the Veteran's long 
history of PTSD significantly contributed to cause his heart 
condition.  Once again, he does not provide further explanation 
for his conclusion, nor does he cite any specific medical 
findings to support his opinion.  Another opinion relating the 
Veteran's PTSD to his heart condition is provided by Dr. J.A.B. 
in August 2009; however, is verbatim with his August 2008 letter.

The etiological theories raised by the Appellant and Dr. J.A.B. 
are contradicted by the opinions expressed in a June 2009 VA 
examiner's opinion.  In that opinion, which is based upon a 
review of the Veteran's claims file, the VA examiner concludes 
that the Veteran's service connected disabilities did not 
substantially and materially contribute to or cause his death.  
In this regard, the VA examiner observes that Dr. J.A.B.'s 
opinion relating the Veteran's heart condition to his PTSD is not 
supported by evidence in the record.  The examiner further states 
that an internet review of medical literature does not indicate 
any association between PTSD and cardiac conditions.  Insofar as 
Dr. J.A.B.'s opinion that the Veteran's cardiac condition was 
significantly exacerbated by recurrent large bowel ileus, the VA 
examiner agrees that such a relationship is likely.  The examiner 
states, however, that a relationship between recurrent large 
bowel ileus and bowel resection more than 60 years before is 
unlikely.  In that regard, the examiner observes that ileus in an 
acutely ill, elderly, and hospitalized patient with multisystem 
disease (such as the Veteran) is a common occurrence.  The 
examiner further observes that ileum is often a result of effects 
of medications or occult infection or inflammation.  In this 
regard, the examiner identifies that lab test results from the 
Veteran's final hospitalization document findings of gallstones, 
abnormal liver function, and elevated white blood cell counts 
just prior to the Veteran's death.  Given this information, the 
examiner concludes that it is more likely than not that the 
Veteran's ileus was secondary to an undetected occult infection 
in the abdomen or biliary tract.

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).

A veteran's death will be considered as being due to a service-
connected disability when the evidence establishes that the 
service-connected disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) 
(2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not 
related to the principal cause.  In order for a service-connected 
disability to be determined as a contributory cause of a 
veteran's death for compensation purposes, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a thorough 
review of a veteran's medical history, as contained in his claims 
file.  In cases where an examiner who has rendered a medical 
opinion has not had an opportunity to review the veteran's 
medical records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).   In contrasting these opinions, the Board is 
also cognizant that the United States Court of Appeals for 
Veterans Claims (Court) has recently stressed that "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008). 

Moreover, the fact that a veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).    

Based upon the foregoing principles and the evidence of record in 
this claim, the Board does not find that the Appellant is 
entitled to service connection for the cause of the Veteran's 
death.

Given the Appellant's documented experience as a registered nurse 
in the field of psychiatric nursing, she is certainly competent 
to render an opinion as to the etiology of the Veteran's heart 
condition.  This is particularly true insofar as she asserts that 
the Veteran's symptoms from PTSD brought about the cardiac 
condition that was ultimately the cause of his death.  
Nonetheless, the opinions provided by the Appellant are not 
supported by evidence in the record showing that the Veteran's 
hypertension is etiologically related to his symptoms of PTSD.  
Similarly, the evidence does not establish that the Veteran's 
hypertension is in any way related to the cardiac conditions that 
were ultimately determined to be the cause of the Veteran's 
death, nor has the Veteran's hypertension itself been identified 
as a direct or underlying cause.  Although the Appellant cites a 
medical treatise as support for her etiology theory, the Board 
observes that the cited provision does not show that there was a 
direct causal relationship between the Veteran's psychiatric 
symptoms, his hypertension, and the causes of death identified on 
the Veteran's death certificate.  Utendahl v. Derwinski, 1 Vet. 
App. 530 (1991).  For these reasons, the Board finds that the 
Appellant's assertions , though competent, are due limited 
probative weight.

As noted previously, the opinions provided by Dr. J.A.B. are bare 
in that they are not supported by additional explanation 
supported by medical principles or evidence found in the 
Veteran's treatment records.  Under the circumstances, the Board 
finds that the opinions provided by Dr. J.A.B. are also entitled 
to limited probative weight.

By contrast, the opinions expressed by the VA examiner are 
supported by evidence in the claims file, and moreover, are 
supported by cited medical principles and the examiner's research 
of existing medical literature.  Under the circumstances, the 
Board finds that the VA examiner's opinions are due greater 
probative weight than the opinions expressed by the Appellant and 
Dr. J.A.B. 

The evidence in this case does not show an etiological 
relationship between the Veteran's identified causes of death and 
his active duty service or service-connected disabilities.  
Although the evidence establishes that the Veteran's recurrent 
large bowel ileus, diagnosed in August 2007 shortly before his 
death, likely exacerbated his cardiac condition, there is no 
evidence that condition is related to shrapnel injuries sustained 
to the crest of the ileum in 1945.  Similarly, although the 
evidence shows that the Veteran has had a longstanding history of 
hypertension, it does not show that the Veteran's hypertension is 
related to his active duty service or to his service-connected 
disabilities.  Moreover, no evidence has been adduced which shows 
that his hypertension was a cause of the cardiac and respiratory 
conditions which ultimately caused the Veteran's death.  Under 
the circumstances, service connection of the cause of the 
Veteran's death may not be granted.  To that extent, this appeal 
is denied.

In reaching this determination, the Board again acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


